Municipal Corporation. Ordinance.—A municipal ordinance providing how privy vaults shall be constructed applies only to those vaults which were constructed after the passage of the ordinance.The plaintiff having closed his case Mr. Ward asked the Court to instruct the jury to bring in a verdict for the defendant below, appellant, for the reason that the city ordinance provides that “ the vault of every privy which may be constructed within the city limits shall be-” and no evidence has been offered to show that this vault was constructed after the passage of the ordinance.The Court so instructed the jury.